

THE EMPIRE SPORTS & ENTERTAINMENT HOLDINGS CO.
 
2010 EQUITY INCENTIVE PLAN
 
1.           Purpose of the Plan.
 
This 2010 Equity Incentive Plan (the “Plan”) is intended as an incentive, to
retain in the employ of and as directors, officers, consultants, advisors and
employees to Excel Global, Inc., a Nevada corporation (the “Company”), and any
Subsidiary of the Company, within the meaning of Section 424(f) of the United
States Internal Revenue Code of 1986, as amended (the “Code”), persons of
training, experience and ability, to attract new directors, officers,
consultants, advisors and employees whose services are considered valuable, to
encourage the sense of proprietorship and to stimulate the active interest of
such persons in the development and financial success of the Company and its
Subsidiaries.
 
It is further intended that certain options granted pursuant to the Plan shall
constitute incentive stock options within the meaning of Section 422 of the Code
(the “Incentive Options”) while certain other options granted pursuant to the
Plan shall be nonqualified stock options (the “Nonqualified
Options”).  Incentive Options and Nonqualified Options are hereinafter referred
to collectively as “Options.”
 
The Company intends that the Plan meet the requirements of Rule 16b-3 (“Rule
16b-3”) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and that transactions of the type specified in subparagraphs
(c) to (f) inclusive of Rule 16b-3 by officers and directors of the Company
pursuant to the Plan will be exempt from the operation of Section 16(b) of the
Exchange Act.  Further, the Plan is intended to satisfy the performance-based
compensation exception to the limitation on the Company’s tax deductions imposed
by Section 162(m) of the Code with respect to those Options for which
qualification for such exception is intended.  In all cases, the terms,
provisions, conditions and limitations of the Plan shall be construed and
interpreted consistent with the Company’s intent as stated in this Section 1.
 
2.           Administration of the Plan.
 
The Board of Directors of the Company (the “Board”) shall appoint and maintain
as administrator of the Plan a Committee (the “Committee”) consisting of two or
more directors who are (i) “Independent Directors” (as such term is defined
under the rules of the NASDAQ Stock Market), (ii) “Non-Employee Directors” (as
such term is defined in Rule 16b-3) and (iii) “Outside Directors” (as such term
is defined in Section 162(m) of the Code), which shall serve at the pleasure of
the Board.  The Committee, subject to Sections 3, 5 and 6 hereof, shall have
full power and authority to designate recipients of Options and restricted stock
(“Restricted Stock”) and to determine the terms and conditions of the respective
Option and Restricted Stock agreements (which need not be identical) and to
interpret the provisions and supervise the administration of the Plan.  The
Committee shall have the authority, without limitation, to designate which
Options granted under the Plan shall be Incentive Options and which shall be
Nonqualified Options.  To the extent any Option does not qualify as an Incentive
Option, it shall constitute a separate Nonqualified Option.
 
Subject to the provisions of the Plan, the Committee shall interpret the Plan
and all Options and Restricted Stock granted under the Plan, shall make such
rules as it deems necessary for the proper administration of the Plan, shall
make all other determinations necessary or advisable for the administration of
the Plan and shall correct any defects or supply any omission or reconcile any
inconsistency in the Plan or in any Options or Restricted Stock granted under
the Plan in the manner and to the extent that the Committee deems desirable to
carry into effect the Plan or any Options or Restricted Stock.  The act or
determination of a majority of the Committee shall be the act or determination
of the Committee and any decision reduced to writing and signed by all of the
members of the Committee shall be fully effective as if it had been made by a
majority of the Committee at a meeting duly held for such purpose.  Subject to
the provisions of the Plan, any action taken or determination made by the
Committee pursuant to this and the other Sections of the Plan shall be
conclusive on all parties.

 

--------------------------------------------------------------------------------

 

In the event that for any reason the Committee is unable to act or if the
Committee at the time of any grant, award or other acquisition under the Plan
does not consist of two or more Non-Employee Directors, or if there shall be no
such Committee, or if the Board otherwise determines to administer the Plan,
then the Plan shall be administered by the Board, and references herein to the
Committee (except in the proviso to this sentence) shall be deemed to be
references to the Board, and any such grant, award or other acquisition may be
approved or ratified in any other manner contemplated by subparagraph (d) of
Rule 16b-3; provided, however, that grants to the Company’s Chief Executive
Officer or to any of the Company’s other four most highly compensated officers
that are intended to qualify as performance-based compensation under Section
162(m) of the Code may only be granted by the Committee.
 
3.           Designation of Optionees and Grantees.
 
The persons eligible for participation in the Plan as recipients of Options (the
“Optionees”) or Restricted Stock (the “Grantees” and together with Optionees,
the “Participants”) shall include directors, officers and employees of, and
consultants and advisors to, the Company or any Subsidiary; provided that
Incentive Options may only be granted to employees of the Company and any
Subsidiary. In selecting Participants, and in determining the number of shares
to be covered by each Option or award of Restricted Stock granted to
Participants, the Committee may consider any factors it deems relevant,
including, without limitation, the office or position held by the Participant or
the Participant’s relationship to the Company, the Participant’s degree of
responsibility for and contribution to the growth and success of the Company or
any Subsidiary, the Participant’s length of service, promotions and potential. A
Participant who has been granted an Option or Restricted Stock hereunder may be
granted an additional Option or Options, or Restricted Stock if the Committee
shall so determine.
 
4.           Stock Reserved for the Plan.
 
Subject to adjustment as provided in Section 8 hereof, a total of 3,050,000
shares of the Company’s common stock, par value $0.0001 per share (the “Stock”),
shall be subject to the Plan.  The shares of Stock subject to the Plan shall
consist of unissued shares, treasury shares or previously issued shares held by
any Subsidiary of the Company, and such number of shares of Stock shall be and
is hereby reserved for such purpose.  Any of such shares of Stock that may
remain unissued and that are not subject to outstanding Options at the
termination of the Plan shall cease to be reserved for the purposes of the Plan,
but until termination of the Plan the Company shall at all times reserve a
sufficient number of shares of Stock to meet the requirements of the
Plan.  Should any Option or award of Restricted Stock expire or be canceled
prior to its exercise or vesting in full or should the number of shares of Stock
to be delivered upon the exercise or vesting in full of an Option or award of
Restricted Stock be reduced for any reason, the shares of Stock theretofore
subject to such Option or Restricted Stock may be subject to future Options or
Restricted Stock under the Plan, except where such reissuance is inconsistent
with the provisions of Section 162(m) of the Code where qualification as
performance-based compensation under Section 162(m) of the Code is intended.
 
5.           Terms and Conditions of Options.
 
Options granted under the Plan shall be subject to the following conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:
 
(a)           Option Price.  The purchase price of each share of Stock
purchasable under an Incentive Option shall be determined by the Committee at
the time of grant, but shall not be less than 100% of the Fair Market Value (as
defined below) of such share of Stock on the date the Option is granted;
provided, however, that with respect to an Optionee who, at the time such
Incentive Option is granted, owns (within the meaning of Section 424(d) of the
Code) more than 10% of the total combined voting power of all classes of stock
of the Company or of any Subsidiary, the purchase price per share of Stock shall
be at least 110% of the Fair Market Value per share of Stock on the date of
grant.  The purchase price of each share of Stock purchasable under a
Nonqualified Option shall not be less than 100% of the Fair Market Value of such
share of Stock on the date the Option is granted.  The exercise price for each
Option shall be subject to adjustment as provided in Section 8 below.  “Fair
Market Value” means the closing price on the final trading day immediately prior
to the grant date of the Stock on the principal securities exchange on which
shares of Stock are listed (if the shares of Stock are so listed), or on the
NASDAQ Stock Market or OTC Bulletin Board (if the shares of Stock are regularly
quoted on the NASDAQ Stock Market or OTC Bulletin Board, as the case may be),
or, if not so listed, the mean between the closing bid and asked prices of
publicly traded shares of Stock in the over the counter market, or, if such bid
and asked prices shall not be available, as reported by any nationally
recognized quotation service selected by the Company, or as determined by the
Committee in a manner consistent with the provisions of the Code.  Anything in
this Section 5(a) to the contrary notwithstanding, in no event shall the
purchase price of a share of Stock be less than the minimum price permitted
under the rules and policies of any national securities exchange on which the
shares of Stock are listed.

 
- 2 -

--------------------------------------------------------------------------------

 

(b)           Option Term.  The term of each Option shall be fixed by the
Committee, but no Option shall be exercisable more than ten years after the date
such Option is granted and in the case of an Incentive Option granted to an
Optionee who, at the time such Incentive Option is granted, owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, no
such Incentive Option shall be exercisable more than five years after the date
such Incentive Option is granted.
 
(c)           Exercisability.  Subject to Section 5(j) hereof, Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at the time of grant; provided, however,
that in the absence of any Option vesting periods designated by the Committee at
the time of grant, Options shall vest and become exercisable as to one-third of
the total number of shares subject to the Option on each of the first, second
and third anniversaries of the date of grant; and provided further that no
Options shall be exercisable until such time as any vesting limitation required
by Section 16 of the Exchange Act, and related rules, shall be satisfied if such
limitation shall be required for continued validity of the exemption provided
under Rule 16b-3(d)(3).
 
Upon the occurrence of a “Change in Control” (as hereinafter defined), the
Committee may accelerate the vesting and exercisability of outstanding Options,
in whole or in part, as determined by the Committee in its sole discretion.  In
its sole discretion, the Committee may also determine that, upon the occurrence
of a Change in Control, each outstanding Option shall terminate within a
specified number of days after notice to the Optionee thereunder, and each such
Optionee shall receive, with respect to each share of Company Stock subject to
such Option, an amount equal to the excess of the Fair Market Value of such
shares immediately prior to such Change in Control over the exercise price per
share of such Option; such amount shall be payable in cash, in one or more kinds
of property (including the property, if any, payable in the transaction) or a
combination thereof, as the Committee shall determine in its sole discretion.
 
For purposes of the Plan, unless otherwise defined in an employment agreement
between the Company and the relevant Optionee, a Change in Control shall be
deemed to have occurred if:
 
(i)           a tender offer (or series of related offers) shall be made and
consummated for the ownership of 50% or more of the outstanding voting
securities of the Company, unless as a result of such tender offer more than 50%
of the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to the commencement of such offer), any employee benefit
plan of the Company or its Subsidiaries, and their affiliates;
 
(ii)           the Company shall be merged or consolidated with another
corporation, unless as a result of such merger or consolidation more than 50% of
the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to such transaction), any employee benefit plan of the
Company or its Subsidiaries, and their affiliates;
 
(iii)           the Company shall sell substantially all of its assets to
another corporation that is not wholly owned by the Company, unless as a result
of such sale more than 50% of such assets shall be owned in the aggregate by the
stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its Subsidiaries and
their affiliates; or
 
(iv)           a Person (as defined below) shall acquire 50% or more of the
outstanding voting securities of the Company (whether directly, indirectly,
beneficially or of record), unless as a result of such acquisition more than 50%
of the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to the first acquisition of such securities by such
Person), any employee benefit plan of the Company or its Subsidiaries, and their
affiliates.

 
- 3 -

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if Change of Control is defined in an employment
agreement between the Company and the relevant Optionee, then, with respect to
such Optionee, Change of Control shall have the meaning ascribed to it in such
employment agreement.
 
For purposes of this Section 5(c), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Exchange Act.  In addition, for such purposes, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof; provided, however, that a Person shall not include (A)
the Company or any of its Subsidiaries; (B) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Subsidiaries; (C) an underwriter temporarily holding securities pursuant to an
offering of such securities; or (D) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.
 
(d)           Method of Exercise.  Options to the extent then exercisable may be
exercised in whole or in part at any time during the option period, by giving
written notice to the Company specifying the number of shares of Stock to be
purchased, accompanied by payment in full of the purchase price, in cash, or by
check or such other instrument as may be acceptable to the Committee.  As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may be made at the election of the Optionee (i) in the form
of Stock owned by the Optionee (based on the Fair Market Value of the Stock
which is not the subject of any pledge or security interest, (ii) in the form of
shares of Stock withheld by the Company from the shares of Stock otherwise to be
received with such withheld shares of Stock having a Fair Market Value equal to
the exercise price of the Option, or (iii) by a combination of the foregoing,
such Fair Market Value determined by applying the principles set forth in
Section 5(a), provided that the combined value of all cash and cash equivalents
and the Fair Market Value of any shares surrendered to the Company is at least
equal to such exercise price and except with respect to (ii) above, such method
of payment will not cause a disqualifying disposition of all or a portion of the
Stock received upon exercise of an Incentive Option.  An Optionee shall have the
right to dividends and other rights of a stockholder with respect to shares of
Stock purchased upon exercise of an Option at such time as the Optionee (i) has
given written notice of exercise and has paid in full for such shares, and (ii)
has satisfied such conditions that may be imposed by the Company with respect to
the withholding of taxes.
 
(e)           Non-transferability of Options.  Options are not transferable and
may be exercised solely by the Optionee during his lifetime or after his death
by the person or persons entitled thereto under his will or the laws of descent
and distribution.  The Committee, in its sole discretion, may permit a transfer
of a Nonqualified Option to (i) a trust for the benefit of the Optionee, (ii) a
member of the Optionee’s immediate family (or a trust for his or her benefit) or
(iii) pursuant to a domestic relations order.  Any attempt to transfer, assign,
pledge or otherwise dispose of, or to subject to execution, attachment or
similar process, any Option contrary to the provisions hereof shall be void and
ineffective and shall give no right to the purported transferee.
 
(f)           Termination by Death.  Unless otherwise determined by the
Committee, if any Optionee’s employment with or service to the Company or any
Subsidiary terminates by reason of death, the Option may thereafter be
exercised, to the extent then exercisable (or on such accelerated basis as the
Committee shall determine at or after grant), by the legal representative of the
estate or by the legatee of the Optionee under the will of the Optionee, for a
period of one (1) year after the date of such death (or, if later, such time as
the Option may be exercised pursuant to Section 14(d) hereof) or until the
expiration of the stated term of such Option as provided under the Plan,
whichever period is shorter.
 
(g)           Termination by Reason of Disability.  Unless otherwise determined
by the Committee, if any Optionee’s employment with or service to the Company or
any Subsidiary terminates by reason of Disability (as defined below), then any
Option held by such Optionee may thereafter be exercised, to the extent it was
exercisable at the time of termination due to Disability (or on such accelerated
basis as the Committee shall determine at or after grant), but may not be
exercised after ninety (90) days after the date of such termination of
employment or service (or, if later, such time as the Option may be exercised
pursuant to Section 14(d) hereof) or the expiration of the stated term of such
Option, whichever period is shorter; provided, however, that, if the Optionee
dies within such ninety (90) day period, any unexercised Option held by such
Optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of one (1) year after the date of
such death (or, if later, such time as the Option may be exercised pursuant to
Section 14(d) hereof) or for the stated term of such Option, whichever period is
shorter.  “Disability” shall mean an Optionee’s total and permanent disability;
provided, that if Disability is defined in an employment agreement between the
Company and the relevant Optionee, then, with respect to such Optionee,
Disability shall have the meaning ascribed to it in such employment agreement

 
- 4 -

--------------------------------------------------------------------------------

 

(h)           Termination by Reason of Retirement.  Unless otherwise determined
by the Committee, if any Optionee’s employment with or service to the Company or
any Subsidiary terminates by reason of Normal or Early Retirement (as such terms
are defined below), any Option held by such Optionee may thereafter be exercised
to the extent it was exercisable at the time of such Retirement (or on such
accelerated basis as the Committee shall determine at or after grant), but may
not be exercised after ninety (90) days after the date of such termination of
employment or service (or, if later, such time as the Option may be exercised
pursuant to Section 14(d) hereof) or the expiration of the stated term of such
Option, whichever date is earlier; provided, however, that, if the Optionee dies
within such ninety (90) day period, any unexercised Option held by such Optionee
shall thereafter be exercisable, to the extent to which it was exercisable at
the time of death, for a period of one (1) year after the date of such death
(or, if later, such time as the Option may be exercised pursuant to Section
14(d) hereof) or for the stated term of such Option, whichever period is
shorter.
 
For purposes of this paragraph (h), “Normal Retirement” shall mean retirement
from active employment with the Company or any Subsidiary on or after the normal
retirement date specified in the applicable Company or Subsidiary pension plan
or if no such pension plan, age 65, and “Early Retirement” shall mean retirement
from active employment with the Company or any Subsidiary pursuant to the early
retirement provisions of the applicable Company or Subsidiary pension plan or if
no such pension plan, age 55.
 
(i)           Other Terminations.  Unless otherwise determined by the Committee
upon grant, if any Optionee’s employment with or service to the Company or any
Subsidiary is terminated by such Optionee for any reason other than death,
Disability, Normal or Early Retirement or Good Reason (as defined below), the
Option shall thereupon terminate, except that the portion of any Option that was
exercisable on the date of such termination of employment or service may be
exercised for the lesser of ninety (90) days after the date of termination (or,
if later, such time as the Option may be exercised pursuant to Section 14(d)
hereof) or the balance of such Option’s term, which ever period is shorter.  The
transfer of an Optionee from the employ of or service to the Company to the
employ of or service to a Subsidiary, or vice versa, or from one Subsidiary to
another, shall not be deemed to constitute a termination of employment or
service for purposes of the Plan.
 
(i)           In the event that the Optionee’s employment or service with the
Company or any Subsidiary is terminated by the Company or such Subsidiary for
“cause” any unexercised portion of any Option shall immediately terminate in its
entirety.  For purposes hereof, unless otherwise defined in an employment
agreement between the Company and the relevant Optionee, “Cause” shall exist
upon a good-faith determination by the Board, following a hearing before the
Board at which an Optionee was represented by counsel and given an opportunity
to be heard, that such Optionee has been accused of fraud, dishonesty or act
detrimental to the interests of the Company or any Subsidiary of Company or that
such Optionee has been accused of or convicted of an act of willful and material
embezzlement or fraud against the Company or of a felony under any state or
federal statute; provided, however, that it is specifically understood that
“Cause” shall not include any act of commission or omission in the good-faith
exercise of such Optionee’s business judgment as a director, officer or employee
of the Company, as the case may be, or upon the advice of counsel to the
Company.  Notwithstanding the foregoing, if Cause is defined in an employment
agreement between the Company and the relevant Optionee, then, with respect to
such Optionee, Cause shall have the meaning ascribed to it in such employment
agreement.

 
- 5 -

--------------------------------------------------------------------------------

 

(ii)           In the event that an Optionee is removed as a director, officer
or employee by the Company at any time other than for “Cause” or resigns as a
director, officer or employee for “Good Reason” the Option granted to such
Optionee may be exercised by the Optionee, to the extent the Option was
exercisable on the date such Optionee ceases to be a director, officer or
employee.  Such Option may be exercised at any time within one (1) year after
the date the Optionee ceases to be a director, officer or employee (or, if
later, such time as the Option may be exercised pursuant to Section 14(d)
hereof), or the date on which the Option otherwise expires by its terms; which
ever period is shorter, at which time the Option shall terminate; provided,
however, if the Optionee dies before the Options terminate and are no longer
exercisable, the terms and provisions of Section 5(f) shall control.  For
purposes of this Section 5(i), and unless otherwise defined in an employment
agreement between the Company and the relevant Optionee, Good Reason shall exist
upon the occurrence of the following:
 
 
(A)
the assignment to Optionee of any duties inconsistent with the position in the
Company that Optionee held immediately prior to the assignment;

 
 
(B)
a Change of Control resulting in a significant adverse alteration in the status
or conditions of Optionee’s participation with the Company or other nature of
Optionee’s responsibilities from those in effect prior to such Change of
Control, including any significant alteration in Optionee’s responsibilities
immediately prior to such Change in Control; and

 
 
(C)
the failure by the Company to continue to provide Optionee with benefits
substantially similar to those enjoyed by Optionee prior to such failure.

 
Notwithstanding the foregoing, if Good Reason is defined in an employment
agreement between the Company and the relevant Optionee, then, with respect to
such Optionee, Good Reason shall have the meaning ascribed to it in such
employment agreement.
 
(j)           Limit on Value of Incentive Option.  The aggregate Fair Market
Value, determined as of the date the Incentive Option is granted, of Stock for
which Incentive Options are exercisable for the first time by any Optionee
during any calendar year under the Plan (and/or any other stock option plans of
the Company or any Subsidiary) shall not exceed $100,000.
 
6.           Terms and Conditions of Restricted Stock.
 
Restricted Stock may be granted under this Plan aside from, or in association
with, any other award and shall be subject to the following conditions and shall
contain such additional terms and conditions (including provisions relating to
the acceleration of vesting of Restricted Stock upon a Change of Control), not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
 
(a)           Grantee rights.  A Grantee shall have no rights to an award of
Restricted Stock unless and until Grantee accepts the award within the period
prescribed by the Committee and, if the Committee shall deem desirable, makes
payment to the Company in cash, or by check or such other instrument as may be
acceptable to the Committee.  After acceptance and issuance of a certificate or
certificates, as provided for below, the Grantee shall have the rights of a
stockholder with respect to Restricted Stock subject to the non-transferability
and forfeiture restrictions described in Section 6(d) below.
 
(b)           Issuance of Certificates.  The Company shall issue in the
Grantee’s name a certificate or certificates for the shares of Common Stock
associated with the award promptly after the Grantee accepts such award.
 
(c)           Delivery of Certificates.  Unless otherwise provided, any
certificate or certificates issued evidencing shares of Restricted Stock shall
not be delivered to the Grantee until such shares are free of any restrictions
specified by the Committee at the time of grant.
 
(d)           Forfeitability, Non-transferability of Restricted Stock.  Shares
of Restricted Stock are forfeitable until the terms of the Restricted Stock
grant have been satisfied.  Shares of Restricted Stock are not transferable
until the date on which the Committee has specified such restrictions have
lapsed.  Unless otherwise provided by the Committee at or after grant,
distributions in the form of dividends or otherwise of additional shares or
property in respect of shares of Restricted Stock shall be subject to the same
restrictions as such shares of Restricted Stock.

 
- 6 -

--------------------------------------------------------------------------------

 

(e)           Change of Control.  Upon the occurrence of a Change in Control as
defined in Section 5(c), the Committee may accelerate the vesting of outstanding
Restricted Stock, in whole or in part, as determined by the Committee, in its
sole discretion.
 
(f)           Termination of Employment.  Unless otherwise determined by the
Committee at or after grant, in the event the Grantee ceases to be an employee
or otherwise associated with the Company for any other reason, all shares of
Restricted Stock theretofore awarded to him which are still subject to
restrictions shall be forfeited and the Company shall have the right to complete
the blank stock power.  The Committee may provide (on or after grant) that
restrictions or forfeiture conditions relating to shares of Restricted Stock
will be waived in whole or in part in the event of termination resulting from
specified causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.
 
7.           Term of Plan.
 
No Option or award of Restricted Stock shall be granted pursuant to the Plan on
or after the date which is ten years from the effective date of the Plan, but
Options and awards of Restricted Stock theretofore granted may extend beyond
that date.
 
8.           Capital Change of the Company.
 
In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Stock, the
Committee shall make an appropriate and equitable adjustment in the number and
kind of shares reserved for issuance under the Plan and in the number and option
price of shares subject to outstanding Options granted under the Plan, to the
end that after such event each Optionee’s proportionate interest shall be
maintained (to the extent possible) as immediately before the occurrence of such
event.  The Committee shall, to the extent feasible, make such other adjustments
as may be required under the tax laws so that any Incentive Options previously
granted shall not be deemed modified within the meaning of Section 424(h) of the
Code.  Appropriate adjustments shall also be made in the case of outstanding
Restricted Stock granted under the Plan.
 
The adjustments described above will be made only to the extent consistent with
continued qualification of the Option under Section 422 of the Code (in the case
of an Incentive Option) and Section 409A of the Code.
 
9.           Purchase for Investment/Conditions.
 
Unless the Options and shares covered by the Plan have been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the Company has
determined that such registration is unnecessary, each person exercising or
receiving Options or Restricted Stock under the Plan may be required by the
Company to give a representation in writing that he is acquiring the securities
for his own account for investment and not with a view to, or for sale in
connection with, the distribution of any part thereof.  The Committee may impose
any additional or further restrictions on awards of Options or Restricted Stock
as shall be determined by the Committee at the time of award.
 
10.         Taxes.
 
(a)           The Company may make such provisions as it may deem appropriate,
consistent with applicable law, in connection with any Options or Restricted
Stock granted under the Plan with respect to the withholding of any taxes
(including income or employment taxes) or any other tax matters.
 
(b)           If any Grantee, in connection with the acquisition of Restricted
Stock, makes the election permitted under Section 83(b) of the Code (that is, an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), such Grantee shall notify the Company of the
election with the Internal Revenue Service pursuant to regulations issued under
the authority of Code Section 83(b).

 
- 7 -

--------------------------------------------------------------------------------

 

(c)           If any Grantee shall make any disposition of shares of Stock
issued pursuant to the exercise of an Incentive Option under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), such Grantee shall notify the Company of such disposition within
ten (10) days hereof.
 
11.         Effective Date of Plan.
 
The Plan shall be effective on September 29, 2010; provided, however, that if,
and only if, certain options are intended to qualify as Incentive Stock Options,
the Plan must subsequently be approved by majority vote of the Company’s
stockholders no later than September 28, 2011, and further, that in the event
certain Option grants hereunder are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code, the requirements
as to stockholder approval set forth in Section 162(m) of the Code are
satisfied.
 
12.         Amendment and Termination.
 
The Board may amend, suspend, or terminate the Plan, except that no amendment
shall be made that would impair the rights of any Participant under any Option
or Restricted Stock theretofore granted without the Participant’s consent, and
except that no amendment shall be made which, without the approval of the
stockholders of the Company would:
 
(a)           materially increase the number of shares that may be issued under
the Plan, except as is provided in Section 8;
 
(b)           materially increase the benefits accruing to the Participants
under the Plan;
 
(c)           materially modify the requirements as to eligibility for
participation in the Plan;
 
(d)           decrease the exercise price of an Incentive Option to less than
100% of the Fair Market Value per share of Stock on the date of grant thereof or
the exercise price of a Nonqualified Option to less than 100% of the Fair Market
Value per share of Stock on the date of grant thereof; or
 
(e)           extend the term of any Option beyond that provided for in Section
5(b).
 
(f)           except as otherwise provided in Sections 5(d) and 8 hereof, reduce
the exercise price of outstanding Options or effect repricing through
cancellations and re-grants of new Options.
 
Subject to the forgoing, the Committee may amend the terms of any Option
theretofore granted, prospectively or retrospectively, but no such amendment
shall impair the rights of any Optionee without the Optionee’s consent.
 
It is the intention of the Board that the Plan comply strictly with the
provisions of Section 409A of the Code and Treasury Regulations and other
Internal Revenue Service guidance promulgated thereunder (the “Section 409A
Rules”) and the Committee shall exercise its discretion in granting awards
hereunder (and the terms of such awards), accordingly.  The Plan and any grant
of an award hereunder may be amended from time to time (without, in the case of
an award, the consent of the Participant) as may be necessary or appropriate to
comply with the Section 409A Rules.
 
13.         Government Regulations.
 
The Plan, and the grant and exercise of Options or Restricted Stock hereunder,
and the obligation of the Company to sell and deliver shares under such Options
and Restricted Stock shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies, national
securities exchanges and interdealer quotation systems as may be required.

 
- 8 -

--------------------------------------------------------------------------------

 

14.         General Provisions.
 
(a)           Certificates.  All certificates for shares of Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, or other
securities commission having jurisdiction, any applicable Federal or state
securities law, any stock exchange or interdealer quotation system upon which
the Stock is then listed or traded and the Committee may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions.
 
(b)           Employment Matters.  Neither the adoption of the Plan nor any
grant or award under the Plan shall confer upon any Participant who is an
employee of the Company or any Subsidiary any right to continued employment or,
in the case of a Participant who is a director, continued service as a director,
with the Company or a Subsidiary, as the case may be, nor shall it interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of any of its employees, the service of any of its directors or the
retention of any of its consultants or advisors at any time.
 
(c)           Limitation of Liability.  No member of the Committee, or any
officer or employee of the Company acting on behalf of the Committee, shall be
personally liable for any action, determination or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee and
each and any officer or employee of the Company acting on their behalf shall, to
the extent permitted by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.
 
(d)           Registration of Stock.  Notwithstanding any other provision in the
Plan, no Option may be exercised unless and until the Stock to be issued upon
the exercise thereof has been registered under the Securities Act and applicable
state securities laws, or are, in the opinion of counsel to the Company, exempt
from such registration in the United States.  The Company shall not be under any
obligation to register under applicable federal or state securities laws any
Stock to be issued upon the exercise of an Option granted hereunder in order to
permit the exercise of an Option and the issuance and sale of the Stock subject
to such Option, although the Company may in its sole discretion register such
Stock at such time as the Company shall determine.  If the Company chooses to
comply with such an exemption from registration, the Stock issued under the Plan
may, at the direction of the Committee, bear an appropriate restrictive legend
restricting the transfer or pledge of the Stock represented thereby, and the
Committee may also give appropriate stop transfer instructions with respect to
such Stock to the Company’s transfer agent.
 
15.         Non-Uniform Determinations.
 
The Committee’s determinations under the Plan, including, without limitation,
(i) the determination of the Participants to receive awards, (ii) the form,
amount and timing of such awards, (iii) the terms and provisions of such awards
and (ii) the agreements evidencing the same, need not be uniform and may be made
by it selectively among Participants who receive, or who are eligible to
receive, awards under the Plan, whether or not such Participants are similarly
situated.
 
16.         Governing Law.
 
The validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the internal laws of
the State of Nevada, without giving effect to principles of conflicts of laws,
and applicable federal law.

 
- 9 -

--------------------------------------------------------------------------------

 